Citation Nr: 1550299	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Seth Berman, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on periods of active duty, including from November 1974 to January 1977; February 3, 2001, to October 10, 2001; and October 10, 2001, to May 31, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chapter 33 educational assistance benefits are provided for certain individuals who served on active duty after September 10, 2001.  See 38 U.S.C.A. § 3311; 38 C.F.R. §§ 21.9500 , 21.9505, 21.9520.  Here, the Veteran claims entitlement to Chapter 33 educational assistance based on his period of active duty from October 2001 to May 2003.  His claim was denied on the basis that the period of service was under 10 U.S.C.A. § 12301(h), a medical extension, and, as such, was not qualifying service under the Post-9/11 GI Bill.  

However, the evidence of record does not sufficiently document that the Veteran's service is excluded from establishing Post-9/11 GI Bill eligibility.  Specifically, the Veteran's DD Form 214 for his last period of active duty verifies that he was on active duty for the period from October 2001 to May 2003, and that he was discharged due to disability, with disability severance pay.  It was noted that he had completed his first full term of service, and had been ordered to active duty for Active Duty Medical Extension (ADME) from October 2001 to May 2003.  Neither this record nor the available service personnel records show the statutory or other legal authority for the ADME.

A review of 10 U.S.C.A. § 12301(h) shows that the statute does provide for a member of a reserve component to be ordered to active duty, subject to his or her consent, to receive authorized medical care.  10 U.S.C.A. § 12301(h)(1)(A).  Additionally, a member of the Army National Guard of the United States may be ordered to active duty under this subsection, but only with the consent of the Governor or other appropriate authority of the State concerned.  10 U.S.C.A. § 12301(h)(3).  The evidence does not explicitly reflect that this was the authority used to extend the Veteran's active duty from October 2001 to May 2003.  

Moreover, the only regulation cited by the RO in the statement of the case, 38 C.F.R. § 21.9520, does not include any prohibition based on ADME.  Specifically, that regulation provides that eligibility for Post-9/11 GI Bill benefits is established for service on or after September 11, 2001, if the Veteran serves a minimum of 90 aggregate days excluding, in general, entry level and skill training and, after completion of such service, is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520(a)(2).  Alternatively, eligibility may be established if the service after September 10, 2001, is for a minimum of 30 continuous days and, after completion of such service, the Veteran is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  The Veteran received a disability discharge.  

According to the statement of the case, the RO apparently received information on March 18, 2014, from the National Guard verifying whether he had qualifying service.  However, there is no record of correspondence or other contact with the National Guard in the paper or electronic files dated March 18, 2014, addressing the Veteran's service.  

Nevertheless, there is a claims file note, dated March 21, 2014, purporting to describe a response received from the National Guard.  This note stated that the Veteran had been in the National Guard from May 1987 to May 2003, and his service had been terminated in May 2003 when he "received an 'Honorable' discharge from the Reserve Component and did not re-affiliate with the Reserve Component within 12 months."  He was also noted to have no qualifying period for Chapter 33 while in the National Guard, because he was "not on active duty for more than 90 days after 11 Sep. 2001."  If this constitutes the response from the National Guard cited in the statement of the case, it is inadequate, given the DD Form 214 verification of active duty from October 2001 to May 2003.  

Notwithstanding the above, the claim cannot be granted at this point, because there is some support for the RO's ultimate decision in VA law, although not conclusive enough to warrant a denial based on the current record.  Namely, for purposes of establishing entitlement to Post-9/11 GI Bill education benefits, the term "active duty" means, in pertinent part:  

(B) In the case of members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14.  

(C) In the case of a member of the Army National Guard of the United States or Air National Guard of the United States, in addition to service described in subparagraph (B), full-time service-  

(i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or  

(ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  

38 U.S.C.A. § 3301(1).

The associated regulation provides essentially the same definition, except that it states that "Full-time National Guard Duty performed under 38 U.S.C. orders" is excluded from active duty.  38 C.F.R. § 21.9505.  This seems directly contradictory to the statutory provision.  In addition, the regulation includes other specific exclusions from active duty, which do not include either ADME or active duty pursuant to 10 U.S.C. § 12301(h).  

In view of the foregoing, the RO must obtain verification of the legal authority for the Veteran's call to active duty for the period from October 2001 to May 2003.  Then, a determination must be made, with supporting rationale, as to whether this qualifies as active duty for the purpose of establishing entitlement to Chapter 33 benefits.  

Finally, the Board notes that a VA Form 21-22a, appointing Seth Berman, Attorney, as the Veteran's representative, without limitation, was received in July 2015, and again in October 2015.  The Veteran's representative must be afforded the opportunity to present legal arguments concerning this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification from the Georgia Army National Guard or other appropriate service department authority as to whether the Veteran's active duty from October 10, 2001, to May 31, 2003, does, or does not, qualify him for educational assistance under the Post-9/11 GI Bill, Chapter 33.  In particular, the statutory authority for the Veteran's active duty throughout that period must be obtained, as such is not included in the DD Form 214, or other available service personnel records.  If the military authority concludes that Chapter 33 qualifying service is not present, an explanation, as well as citation to the appropriate legal authority must be provided.  The request and response(s) must be associated with the education folder.

2.  Thereafter, readjudicate the claim of entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the claim remains denied, furnish the Veteran and his Attorney-representative a supplemental statement of the case, which contains a complete description of the response received from the relevant military authority; citation to all relevant laws and regulations, in particular, any relied upon to support the denial of the claim; and a discussion of why the claim is being denied.  The Veteran and his representative must be allowed the requisite time period to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

